DENSON, J.
— Rule 94 of chancery practitce (Code 1896, p. 1222) prescribes the manner in which exceptions to the report of the register shall, be filed. It requires that “it shall be the duty of the solicitor filing the same to note at the foot of each exception to conclusions of facts, drawn by the register, the evidence or parts of evidence he relies on in support of the exceptions, with such designation and marks of reference as to direct the attention of the court to the same.” It is .obvious that the exceptions of the respondent (appellant) fail to comply with the rule. Even if the paper found on page 314 of the record might be considered in connection with the exceptions to the report of the register, still it would fall short of a compliance with the requirements of the rule, when considered in the light of our decisions construing that rule. —Woodruff v. Smith, 127 Ala. 65, 28 South. 736; Vaughan v. Smith, 69 Ala. 92, 94; Crump, 69 Ala. 156; Mooney v. Waller, 69 Ala. 75; Warren v. Lawson, 117 Ala. 339, 23 South. 65. It is well established by our decisions that, when this rule of chancery practice has not been complied with, we cannot review the chancellor’s decree on exceptions to the register’s report. Authorities, supra.
The only grounds in the assignment of errors insisted upon in brief of appellant’s counsel relate to the decree in respect to appellant’s exceptions to the register’s report. It follows, therefore, that the decree of the chancellor must be affirmed.
Affirmed.
Tyson, O. J., and Dowdell and Simpson, JJ., concur.